Citation Nr: 0325287	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He died in June 1998.  The appellant is his widow.

This appeal arises from a March 1999 rating action that 
denied, in pertinent part, DIC under the provisions of 
38 U.S.C. (U.S.C.A. for purposes of this appeal) § 1318.  A 
Notice of Disagreement was received in July 1999, and a 
Statement of the Case (SOC) was issued in August 1999.  A 
Substantive Appeal was received in September 1999 wherein the 
appellant requested a Board of Veterans' Appeals (Board) 
hearing at the RO.  In January 2000, the appellant requested 
a Board hearing in Washington, D.C. instead of at the RO.  By 
letter of February 2001, the Board notified the appellant and 
her representative of a Board hearing that had been scheduled 
for her in Washington, D.C. for a date in May.  The appellant 
failed to report for the hearing, and has not requested that 
the hearing be rescheduled for another date.

In August 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in August 
2002 wherein the RO continued the denial of DIC.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  

In this regard, the Board notes that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi,      16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
attempt to obtain any additional, pertinent medical evidence 
for which the appellant provides sufficient information, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA notice and 
duty to assist provisions.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
notification and/or development action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The 
supplemental SOC (SSOC) issued to the appellant and her 
respresentative that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered, to specifically include the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 an 
3.159 (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
and her representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information to enable the VA 
to obtain any pertinent medical records 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite her to 
submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.

2.  After the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the appellant and her representative of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for DIC 
under the provisions of 38 U.S.C.A. 
§ 1318 in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered-to specifically 38 C.F.R. 
§§ 3.102 and 3.159-discussion of all 
pertinent evidence and legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she and her 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


